DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the primer layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the primer layer forming resin composition" and “the primer layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2005074683 A) in view of Yamamoto et al. (US 6,620,509 B1 cited in IDS) and Saitou et al. (WO/2012/101820). It is noted that the disclosures of Nishikawa et al. are based on a machine translation of the reference which is included in this action. It is noted that when utilizing Saitou et al. the disclosure of the reference are based on US 2013/0309460 A1 (cited in IDS), which are an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Saitou et al. are found in US ‘460.

Regarding claims 1, 3, 4, 8 and 21, Nishikawa et al. disclose a decorative sheet comprising a first transparent resin layer (a resin for a base substrate), a pattern layer, a second transparent resin layer (resin film) and a transparent protective layer (surface protective layer), in that order (see Abstract). The second transparent resin layer and the transparent protective layer together read on a transparent laminating film. The transparent resin layer can comprise an ultraviolet absorber (see paragraph 0022). The transparent resin layer can comprise acrylic resin (see paragraph 0020). The transparent protective layer comprises a composition consisting of acrylates such as polyol acrylate, urethane acrylate, etc. (see paragraph 0047). The transparent protective layer is cured by electron beam irradiation (cured product of electron beam-curable resin composition) (see paragraphs 0045, 0046, 0051). 
Nishikawa et al. do not disclose the transparent resin layer containing a triazine-based ultraviolet absorber. Nishikawa et al. do not disclose the transparent protective layer containing a polycarbonate (meth)acrylate and a polyfunctional (meth)acrylate at a mass ratio of 98:2 to 50:50.
Yamamoto et al. disclose triazine-based ultraviolet absorber added to acrylic resin maintains transparency of acrylic resin layer (see col. 10-11, lines 66-2). The UV absorbents improves weather resistance (see col. 10, lines 50-65).
In light of motivation for using triazine-based ultraviolet absorber disclosed by Yamamoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use triazine-based ultraviolet absorber of Yamamoto et al. as the ultraviolet absorber in the second transparent resin layer of Nishikawa et al. in order to improve weatherability as well as maintain transparency of the second transparent resin layer comprising acrylic resin (resin film), and thereby arrive at the claimed invention.
Nishikawa et al. in view of Yamamoto et al. do not disclose the transparent protective layer containing a polycarbonate (meth)acrylate and a polyfunctional (meth)acrylate at a mass ratio of 98:2 to 50:50.
Saitou et al. disclose a surface protective layer includes a cured material of an ionizing radiation curable resin composition (electron beam curable resin composition) containing a polycarbonate (meth)acrylate and a multi-functional (meth)acrylate in a mass ratio of 98:2 to 70:30 (see Abstract and paragraph 0068, 0096). This ratio improves the scratch resistance and three-dimensional formability. The polycarbonate (meth)acrylate has a weight average molecular weight of more than 2000 and 50000 or less (paragraph 0044). The multi-functional (meth)acrylate has three or more functional groups (see paragraph 0045). 
In light of motivation for using a surface protective layer including a resin composition containing a polycarbonate (meth)acrylate and a multi-functional (meth)acrylate in a mass ratio of 98:2 to 70:30 disclosed by Saitou et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a polycarbonate (meth)acrylate and a multi-functional (meth)acrylate in a mass ratio of 98:2 to 70:30 in the transparent protective layer of  Nishikawa et al. in view of Yamamoto et al. in order to improve scratch resistance and three-dimensional formability, and thereby arrive at the claimed invention.
Nishikawa et al. in view of Yamamoto et al. and Saitou et al. disclose the transparent laminating film as set forth above. Nishikawa et al. in view of Yamamoto et al. and Saitou et al. do not explicitly disclose a transparent laminating film for use in organic glass.
However, the recitation in the claims that the laminating film is “for use in organic glass” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Nishikawa et al. in view of Yamamoto et al. and Saitou et al. disclose transparent laminating film as presently claimed, it is clear that the transparent laminating film of Nishikawa et al. in view of Yamamoto et al. and Saitou et al. would be capable of performing the intended use, i.e. for use in organic glass, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 5, Nishikawa et al. in view of Yamamoto et al. and Saitou et al. disclose the transparent laminating film as set forth above.
Further Saitou et al. disclose a weather resistance improver such can be used in the surface protective layer (see paragraph 0069). The weather resistance improver can be photostabilizer such as hindered amine (see paragraph 0070).
In light of motivation for using a surface protective layer comprising weather resistance improver photostabilizer such as hindered amine disclosed by Saitou et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use weather resistance improver photostabilizer such as hindered amine in the transparent protective layer of Nishikawa et al. in view of Yamamoto et al. and Saitou et al. in order to improve weather resistance, and thereby arrive at the claimed invention.
Regarding claim 9, Nishikawa et al. in view of Yamamoto et al. and Saitou et al. disclose the transparent laminating film comprising the second transparent resin layer and transparent protective layer as set forth above. The second transparent resin layer and the transparent protective layer together read on the transparent laminating film.
Further, Nishikawa et al. disclose that the second transparent resin layer can be placed on a first transparent resin layer (i.e. resin for a base substrate) (see Abstract). Although Nishikawa et al. do not disclose “by injection molding method”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Nishikawa et al. in view of Yamamoto et al. and Saitou et al. meets the requirements of the claimed product, Nishikawa et al. in view of Yamamoto et al. and Saitou et al. clearly meet the requirements of present claim.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2005074683 A) in view of Yamamoto et al. (US 6,620,509 B1 cited in IDS) and Saitou et al. (WO/2012/101820) as applied to claim 3 above, further in view of Suga (JP 2000246859 A). It is noted that the disclosures of Suga et al. are based on a machine translation of the reference which is included in this action.
Regarding claim 17, Nishikawa et al. in view of Yamamoto et al. and Saitou et al. disclose the transparent laminating film comprising the second transparent resin layer and transparent protective layer as set forth above. Further, Nishikawa et al. disclose a primer layer between the second transparent resin layer and transparent protective layer (see paragraph 0051). The primer layer comprises isocyanate (curing agent) and acrylic polyol (polymer polyol) (see paragraph 0030).
Nishikawa et al. do not disclose the primer layer is transparent primer layer.
Suga disclose a decorative material comprising a transparent primer layer underneath a transparent protective layer (see Abstract). The transparent primer layer is obtained by crosslinking acrylic polyol (polymer polyol) and an isocyanate (curing agent) (see Abstract). The transparent primer layer improves adhesiveness, scratch resistance and have good weather resistance (see paragraph 0030).
In light of motivation for using the transparent primer layer disclosed by Suga as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the transparent primer layer of Suga in Nishikawa et al. in view of Yamamoto et al. and Saitou et al. in order to see clearly the pattern layer beneath the second transparent resin layer as well as improve adhesiveness, scratch resistance and weather resistance, and thereby arrive at the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2005074683 A) in view of Yamamoto et al. (US 6,620,509 B1 cited in IDS), Saitou et al. (WO/2012/101820) as applied to claim 3 above, further in view of Suga (JP 2000246859 A) and Katsura et al. (WO/2014/020919). It is noted that the disclosures of Suga et al. are based on a machine translation of the reference which is included in this action. It is noted that when utilizing Katsura et al. the disclosures of the reference are based on US 2015/0030832 A1 (cited in IDS) which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Katsura et al. are found in US ‘832.

Regarding claim 18, Nishikawa et al. in view of Yamamoto et al. and Saitou et al. disclose the transparent laminating film comprising the second transparent resin layer and transparent protective layer as set forth above. Further, Nishikawa et al. disclose a primer layer between the second transparent resin layer and transparent protective layer (see paragraph 0051). The primer layer comprises isocyanate (curing agent) and acrylic polyol (polymer polyol) (see paragraph 0030).
Nishikawa et al. do not disclose the primer layer is transparent primer layer.
Suga disclose a decorative material comprising a transparent primer layer underneath a transparent protective layer (see Abstract). The transparent primer layer is obtained by crosslinking acrylic polyol (polymer polyol) and an isocyanate (curing agent) (see Abstract). The transparent primer layer improves adhesiveness, scratch resistance and have good weather resistance (see paragraph 0030).
In light of motivation for using the transparent primer layer disclosed by Suga as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the transparent primer layer of Suga in Nishikawa et al. in view of Yamamoto et al. and Saitou et al. in order to see clearly the pattern layer beneath the second transparent resin layer as well as improve adhesiveness, scratch resistance and weather resistance, and thereby arrive at the claimed invention.
Nishikawa et al. in view of Yamamoto et al. and Saitou et al. and Suga do not disclose the primer layer contains an triazine-based ultraviolet absorber/and or a hindered amine-based light stabilizer.
Katsura et al. disclose a transparent layered structure comprising a transparent primer layer comprising triazine-based ultraviolet absorber and/or hindered amine-based light stabilizer 
In light of motivation for using a transparent primer layer comprising triazine-based ultraviolet absorber and/or hindered amine-based light stabilizer disclosed by Katsura et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use add ultraviolet absorber and/or hindered amine-based light stabilizer to the transparent primer layer of Nishikawa et al. in view of Yamamoto et al. and Saitou et al. and Suga in order to improve weather resistance, and thereby arrive at the claimed invention.

Claims 2, 6, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2005074683 A) in view of Yamamoto et al. (US 6,620,509 B1 cited in IDS), Saitou et al. (WO/2012/101820) and Suga (JP 2000246859 A). It is noted that the disclosures of Nishikawa et al. and Suga et al. are based on a machine translation of the references which are included in this action. It is noted that when utilizing Saitou et al. the disclosure of the reference are based on US 2013/0309460 A1 (cited in IDS), which are an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Saitou et al. are found in US ‘460.

Regarding claims 2, 6, 14, 15 and 19, Nishikawa et al. disclose a decorative sheet comprising a first transparent resin layer (a resin for a base substrate), a pattern layer, a second transparent resin layer (resin film), a primer layer and a transparent protective layer (surface protective layer), in that order (see Abstract and paragraph 0051). The transparent resin layer can comprise an ultraviolet absorber (see paragraph 0022). The transparent resin layer can comprise acrylic resin (see paragraph 0020). The primer layer comprises isocyanate (curing agent) and acrylic polyol (polymer polyol) (see paragraph 0030). The transparent protective layer comprises a composition consisting of acrylates such as polyol acrylate, urethane acrylate, 
Nishikawa et al. do not disclose the transparent resin layer containing a triazine-based ultraviolet absorber. Nishikawa et al. do not disclose the transparent protective layer containing a polycarbonate (meth)acrylate and a polyfunctional (meth)acrylate at a mass ratio of 98:2 to 50:50. Nishikawa et al. do not disclose transparent primer layer. 
Yamamoto et al. disclose triazine-based ultraviolet absorber added to acrylic resin maintains transparency of acrylic resin layer (see col. 10-11, lines 66-2). The UV absorbents improves weather resistance (see col. 10, lines 50-65).
In light of motivation for using triazine-based ultraviolet absorber disclosed by Yamamoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use triazine-based ultraviolet absorber of Yamamoto et al. as the ultraviolet absorber in the second transparent resin layer of Nishikawa et al. in order to improve weatherability as well as maintain transparency of the second transparent resin layer comprising acrylic resin (resin film), and thereby arrive at the claimed invention.
Nishikawa et al. in view of Yamamoto et al. do not disclose the transparent protective layer containing a polycarbonate (meth)acrylate and a polyfunctional (meth)acrylate at a mass ratio of 98:2 to 50:50. Nishikawa et al. in view of Yamamoto et al. do not disclose transparent primer layer. 
Saitou et al. disclose a surface protective layer includes a cured material of an ionizing radiation curable resin composition (electron beam curable resin composition) containing a polycarbonate (meth)acrylate and a multi-functional (meth)acrylate in a mass ratio of 98:2 to 70:30 (see Abstract and paragraph 0068, 0096). This ratio improves the scratch resistance and three-dimensional formability. The polycarbonate (meth)acrylate has a weight 
In light of motivation for using a surface protective layer including a resin composition containing a polycarbonate (meth)acrylate and a multi-functional (meth)acrylate in a mass ratio of 98:2 to 70:30 disclosed by Saitou et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a polycarbonate (meth)acrylate and a multi-functional (meth)acrylate in a mass ratio of 98:2 to 70:30 in the transparent protective layer of  Nishikawa et al. in view of Yamamoto et al. in order to improve scratch resistance and three-dimensional formability, and thereby arrive at the claimed invention.
Suga disclose a decorative material comprising a transparent primer layer underneath a transparent protective layer (see Abstract). The transparent primer layer is obtained by crosslinking acrylic polyol (polymer polyol) and an isocyanate (curing agent) (see Abstract). The transparent primer layer improves adhesiveness, scratch resistance and have good weather resistance (see paragraph 0030).
In light of motivation for using the transparent primer layer disclosed by Suga as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the transparent primer layer of Suga in Nishikawa et al. in view of Yamamoto et al. and Saitou et al. in order to see clearly the pattern layer beneath the second transparent resin layer as well as improve adhesiveness, scratch resistance and weather resistance, and thereby arrive at the claimed invention.
Accordingly, Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga disclose a first transparent resin layer (a resin for a base substrate), a pattern layer, a second transparent resin layer (resin film), a transparent primer layer and a transparent protective layer (surface protective layer). The second transparent resin layer, the transparent primer layer and the transparent protective layer together read on a transparent laminating film.
Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga disclose the transparent laminating film as set forth above. Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga do not explicitly disclose a transparent laminating film for use in organic glass.
However, the recitation in the claims that the laminating film is “for use in organic glass” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga disclose transparent laminating film as presently claimed, it is clear that the transparent laminating film of Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga would be capable of performing the intended use, i.e. for use in organic glass, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 16, Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga disclose the transparent laminating film as set forth above.
Further Saitou et al. disclose a weather resistance improver such can be used in the surface protective layer (see paragraph 0069). The weather resistance improver can be photostabilizer such as hindered amine (see paragraph 0070).
In light of motivation for using a surface protective layer comprising weather resistance improver photostabilizer such as hindered amine disclosed by Saitou et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use weather resistance improver photostabilizer such as hindered amine in the transparent protective layer of Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga in order to improve weather resistance, and thereby arrive at the claimed invention.

Regarding claim 20, Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga disclose the transparent laminating film comprising the second transparent resin layer, transparent primer layer and transparent protective layer as set forth above. The second transparent resin layer, the transparent primer layer and the transparent protective layer together read on the transparent laminating film.
Further, Nishikawa et al. disclose that the second transparent resin layer can be placed on a first transparent resin layer (i.e. resin for a base substrate) (see Abstract). Although Nishikawa et al. do not disclose “by injection molding method”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga meets the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2005074683 A) in view of Yamamoto et al. (US 6,620,509 B1 cited in IDS), Saitou et al. (WO/2012/101820) and Suga (JP 2000246859 A) as applied to claim 2 above, further in view of Katsura et al. (WO/2014/020919). It is noted that when utilizing Katsura et al. the disclosures of the reference are based on US 2015/0030832 A1 (cited in IDS) which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Katsura et al. are found in US ‘832.

Regarding claim 7, Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga disclose the transparent laminating film as set forth above. Nishikawa et al. in view of Yamamoto et al. and Saitou et al. and Suga do not disclose the primer layer contains an triazine-based ultraviolet absorber/and or a hindered amine-based light stabilizer.
Katsura et al. disclose a transparent layered structure comprising a transparent primer layer comprising triazine-based ultraviolet absorber and/or hindered amine-based light stabilizer (see Abstract and paragraphs 0099, 0067, 0068). As a result, the weather resistance of the transparent layer structure can be further enhanced (see paragraph 0031).
In light of motivation for using a transparent primer layer comprising triazine-based ultraviolet absorber and/or hindered amine-based light stabilizer disclosed by Katsura et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use add ultraviolet absorber and/or hindered amine-based light stabilizer to the transparent primer layer of Nishikawa et al. in view of Yamamoto et al. and Saitou et al. and Suga in order to improve weather resistance, and thereby arrive at the claimed invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2005074683 A) in view of Yamamoto et al. (US 6,620,509 B1 cited in IDS), Saitou et al. (WO/2012/101820) and Suga (JP 2000246859 A). It is noted that the disclosures of Nishikawa et al. and Suga et al. are based on a machine translation of the references which are included in this action. It is noted that when utilizing Saitou et al. the disclosure of the reference are based on US 2013/0309460 A1 (cited in IDS), which are an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Saitou et al. are found in US ‘460.

Regarding claim 22, Nishikawa et al. disclose a decorative sheet comprising a first transparent resin layer (a resin for a base substrate), a pattern layer, a second transparent resin layer (resin film), a primer layer and a transparent protective layer (surface protective layer), in that order (see Abstract and paragraph 0051). The transparent resin layer can comprise an ultraviolet absorber (see paragraph 0022). The transparent resin layer can comprise acrylic resin (see paragraph 0020). The primer layer comprises isocyanate (curing agent) and acrylic polyol (polymer polyol) (see paragraph 0030). The transparent protective layer comprises a composition consisting of acrylates such as polyol acrylate, urethane acrylate, etc. (see paragraph 0047). The transparent protective layer is cured by electron beam irradiation (cured product of electron beam-curable resin composition) (see paragraphs 0045, 0046, 0051). The primer layer comprises isocyanate (curing agent) and acrylic polyol (polymer polyol) (see paragraph 0030).
Nishikawa et al. do not disclose the transparent resin layer containing a triazine-based ultraviolet absorber. Nishikawa et al. do not disclose the transparent protective layer containing a polycarbonate (meth)acrylate and a polyfunctional (meth)acrylate at a mass ratio of 98:2 to 50:50. Nishikawa et al. do not disclose transparent primer layer. 
Yamamoto et al. disclose triazine-based ultraviolet absorber added to acrylic resin maintains transparency of acrylic resin layer (see col. 10-11, lines 66-2). The UV absorbents improves weather resistance (see col. 10, lines 50-65).
In light of motivation for using triazine-based ultraviolet absorber disclosed by Yamamoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use triazine-based ultraviolet absorber of Yamamoto et al. as the ultraviolet absorber in the second transparent resin layer of Nishikawa et al. in order to improve weatherability as well as maintain transparency of the second transparent resin layer comprising acrylic resin (resin film), and thereby arrive at the claimed invention.
Nishikawa et al. in view of Yamamoto et al. do not disclose the transparent protective layer containing a polycarbonate (meth)acrylate and a polyfunctional (meth)acrylate at a mass ratio of 98:2 to 50:50. Nishikawa et al. in view of Yamamoto et al. do not disclose transparent primer layer. 
Saitou et al. disclose a surface protective layer includes a cured material of an ionizing radiation curable resin composition (electron beam curable resin composition) containing a polycarbonate (meth)acrylate and a multi-functional (meth)acrylate in a mass ratio of 98:2 to 70:30 (see Abstract and paragraph 0068, 0096). This ratio improves the scratch resistance and three-dimensional formability. The polycarbonate (meth)acrylate has a weight average molecular weight of more than 2000 and 50000 or less (paragraph 0044). The multi-functional (meth)acrylate has three or more functional groups (see paragraph 0045). 
In light of motivation for using a surface protective layer including a resin composition containing a polycarbonate (meth)acrylate and a multi-functional (meth)acrylate in a mass ratio of 98:2 to 70:30 disclosed by Saitou et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a polycarbonate (meth)acrylate and a multi-functional (meth)acrylate in a mass ratio of 98:2 to 70:30 in the transparent protective layer of  
Suga disclose a decorative material comprising a transparent primer layer underneath a transparent protective layer (see Abstract). The transparent primer layer is obtained by crosslinking acrylic polyol (polymer polyol) and an isocyanate (curing agent) (see Abstract). The transparent primer layer improves adhesiveness, scratch resistance and have good weather resistance (see paragraph 0030).
In light of motivation for using the transparent primer layer disclosed by Suga as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the transparent primer layer of Suga in Nishikawa et al. in view of Yamamoto et al. and Saitou et al. in order to see clearly the pattern layer beneath the second transparent resin layer as well as improve adhesiveness, scratch resistance and weather resistance, and thereby arrive at the claimed invention.
Accordingly, Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga disclose a first transparent resin layer (a resin for a base substrate), a pattern layer, a second transparent resin layer (resin film), a transparent primer layer and a transparent protective layer (surface protective layer). The second transparent resin layer, the transparent primer layer and the transparent protective layer together read on a transparent laminating film.
Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga disclose the transparent laminating film as set forth above. Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga do not explicitly disclose a transparent laminating film for use in organic glass.
However, the recitation in the claims that the laminating film is “for use in organic glass” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga disclose transparent laminating film as presently claimed, it is clear that the transparent laminating film of Nishikawa et al. in view of Yamamoto et al., Saitou et al. and Suga would be capable of performing the intended use, i.e. for use in organic glass, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
In light of amendments, 112 first paragraph rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787